 UNECO, INC.Uneco,Inc.andLocalLodge 31,InternationalAssociation of Machinists&AerospaceWorkers,AFL-CIO. Case 17-CA-3566April 25, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn November 26, 1968, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices,andrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders thatRespondent,Uneco, Inc., Bellevue,Nebraska, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.'We notethat the TrialExaminer,in evaluating the testimony of thewitness Frey,reliedat least inpart ona findingthatFreywas stillemployedby Respondentat the timeof thehearingThe record disclosesthat thiswas in error,asFrey'stestimony itself shows that he leftRespondent'semploy approximately 2months before the hearingHowever, otherfactorsupon which the TrialExaminer relied aresupported by the record,and upon a careful reviewof therecord weconclude thatthe TrialExaminer's resolution of credibility as to Frey isnot shown by a clear preponderanceof all therelevant evidence to beincorrectAccordingly,we shall not disturb his finding in this respect.StandardDryWall Products, Inc,91NLRB 544, enfd 188 F 2d 362(C A. 3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS,Trial Examiner:Thiscase,with allparties represented,was heardinOmaha,Nebraska, on567September 5 and 6, 1968, upon a complaint of theGeneral Counsel issued by the Regional Director forRegion 17 of the National Labor Relations Board, hereincalled the Board. The complaint issued on July 26, 1968,'pursuant to a charge filed on May 17 by Local Lodge 31,InternationalAssociationofMachinists& AerospaceWorkers, AFL-CIO, herein called the Union or ChargingParty.The complaint alleged that Uneco, Inc., hereincalledRespondent, engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended, herein calledtheAct,by threatening discharge of any employeeattempting to organize the plant, by promising wageincreases and other benefits to employees if they wouldrefrain from joining or would abandon the Union, and bydischarging and failing to reinstate employee GertrudeHutter,Margaret Smelcer,Maxine Elder, and MichaelPayne because they engaged in activity in behalf of theUnion. Issue was joined by Respondent's answer to thecomplaintwhich admitted certain allegations of thecomplaint but denied the commission of any unfair laborpractices.At the hearing before the Trial Examiner all partieswere given full opportunity to be heard, to examine andcross-examine witnesses, to introduce relevant evidence,and to argue orally Oral argument was waived. Briefshave been submitted by Respondent and General Counseland they have been carefully considered.Upon the entire record in the case,' and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.THE RESPONDENT AND ITS BUSINESSThe complaint alleged, the answer admitted, and I findthatRespondent is a Nebraska corporation with itsprincipal place of business, herein called the plant, atBellevue,Nebraska,where it is engaged in themanufacture and mechanical assembly of precision metalparts.During the course and conduct of its business,Respondent annually sells and ships from its plant directlyto customers outside the State of Nebraska, goods valuedin excess of $50,000 and annually purchases and receivesgoods valued in excess of $50,000 at its plant fromsuppliers outside the State of Nebraska. It is found thatRespondent is, and at all times herein has been, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act and that it wouldeffectuate the purposes of the Act to assert jurisdictionherein.It.THE LABORORGANIZATION INVOLVEDThe complaint alleged, the answer admitted, and I findthat the Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementThe evidence shows that the plant currently isprincipally engaged in the production of an item in urgentdemand bytheUnitedStatesGovernment.RespondentAll dates herein are for the year 1968 unless otherwise specified.'The transcript of the proceeding has been noted and corrected175 NLRB No 95 568DECISIONSOF NATIONALLABOR RELATIONS BOARDundertook production of this item in October 1967, andsince that time has expanded its facilities and production.Since February the United States requires 600,000 ofthese items per month.Respondent on May 14 dischargedthe four alleged discriminatees contending that theirunspecified deficiencies were a contributing factor to thefailureof the department in which they worked' toachieve the quota requiredby the U.S.Government 'LickfeltAftera general discussion of the higher wageratespaid to men in which most of the employeesparticipated,Ballard explained that the men did muchlifting ofheavyboxes containing parts; that it was moredifficult to recruitmen; that women could not hope toreceive$2.10 per hour but that he had and would continueto increase the wage rates of individual women uponrecommendation of a foreman.B. The Eventsof May35TheDebur line on the day shift,consistingofapproximately 15 women and 8 men,works from 7 a.m.to 3 p.m., with 10-minute coffee breaks at 9 a.m. and 1p m and a 20-minute lunch period at 11 a.m. There areapproximately ten other women working on variousmachines on the same floor and in the immediate vicinity.The day shift was under the supervision of StanleyLickfelt, an admitted supervisor within the meaning of theAct.On May 3 about 7 a.m., when the women weregathered in the dressing room preparing to go to work,there was a random discussion concerning their pay rates.It appears that the women were dissatisfied on the Deburline because the men were receiving a minimumof $2.10per hour while the women were paid a minimumof $1.60per hour. It was decided that at the 9 a.m. break theywould speak about this matter to Foreman LickfeltPursuant to this understanding,about ten women gatheredaround Lickfelt at 9 a.m. and asked why the men doingthe same work as the women were receiving more moneythan the women.Lickfeltsaid he couldn'tanswer themand thattheywould have to go to someone higher up.Elder inquired who that might be and was informed that itwas Paul Ballard,the plant manager.Elder requested tosee Ballard,and Lickfelt,replying that Ballard was busyat that time, walked away. The women then decided notto turn on their machines until Lickfelt told them whentheycould see Ballard.Lickfelt,noticing that themachines were not operating,asked what was holdingthingsup and Elder, together with another femaleemployee, replied thattheywanted an answer.Lickfeltthen told the women that he would talk to Ballard as soonasthe latter came downstairs.Upon receiving thisassurance,themachines were turned on and the womenwent to work after having engaged in a work stoppage of3 or 4 minutes.About 9:30 a.m.,Lickfelt came over to Elder'smachineand said if she felt she was being discriminated against,she could punch out and go home or she could talk toBallard.Elder replied she would like to talk to Ballardand Lickfelt replied he would set up an appointment about10 a.m. Later,Lickfeltagain came to Elder'smachine andsaid,"Shut off your machine and go on,Paul [Ballard] iswaiting for you," adding,"you can take any of theseother women that feel that they are being discriminatedagainst with you." As one of the women nearby inquiredfrom Lickfelt what he had said,Lickfeltwent down theline and repeated the above statements to all the otherwomen.About 20-25women went to Ballard's office andtheremet with Ballard,JamesLyon,thepersonneldirector,James Larsen,the assistant plant manager, and'The Debur line'An analysis of Resp. Exh 3,the production statisticsfor theDebut linefurnishedby Respondent will be madeinfra'The findings under this section are based on a compositeof the creditedand undenied testimonyof Elder, Smelcer,and HutterC. The Events of May 9 and 106On May 9, about 10 women, including Elder, Smelcer,andHutter,met with 2 union representatives, DeanKocina and Jack Tilley. They signed union authorizationcards and received a number of blank cards to securesignatures of other employees of the plant Each of thewomen alleged as discriminatees distributed thereafter anumber of cards to other employees, Elder and Smelcereach had 2 cards returned to them, while Hutter receivedback about 40.On May 10, Michael Payne, an employee working onthe Debur line, had asked someone for additional unionauthorizationcardstodistributeamong the maleemployees He was told to wait outside after work and hewould be given them. Elder, Smelcer, and Hutter receivedthis information and waited a little after 3 p.m. in theparking lot near an automobile owned by employeeEvelynHam with whom they customarily rode to andfrom work. They saw Payne standing near the frontentrance of the plant about 100 feet away and called tohim. They thought his first name was Johnny and calledto him by that name two or three times until Payne,pointing to himself, inquired if they were calling him.Receiving an affirmative reply, he walked toward thewomen and they walked toward him. They met about 60feetfrom the plant entrance where employee GlennDavidson had been standing during the entire time. Paynetold the women his name was Michael not Johnny andreceived a number of authorization cards which he placedin his shirt pocket. The women then returned to Ham'sautomobile and left. Payne, as he was required to wait forhis ride until 3:30 p.m., walked back to the plant entrance.On the way he handed a card to an employee who, Payneknew, desired a card. When he reached the plant entrance,Davidson, who had remained there during this time, askedPayne what the ladies wanted and Payne replied that theywanted to know about some girl on the second shift.Davidson then asked, "What have you got in your pocketthere?" Payne replied that they were some postcards forhis wife and displayed the authorization cards.' Davidsonthen proceeded back into the plant.D. The Events of May 14On Tuesday, May 14, about 10 a.m., Davidson, in thecompany of Larsen, came over to Payne while Payne wasworking at his machine. Davidson, who was in front ofLarsen,who had a sheet of paper in his hand, askedPayne his name. Payne replied that his name was MichaelPayneLater, about 2:30 p.m., Payne met Larsen andasked him why he was asked his name in the morning andLarsen replied he wanted to know the people in the plant.`The findings and events described in this section are based on acomposite of the credited and uncontradicted testimony of Payne, Ham,Elder, Smelcer and Hutter'I interpret Payne's statement to mean that the authorization cards hadthe appearance of postcards UNECO, INC.When Payne punched out that afternoon there was anenvelope in his timecard slot which contained histermination notice 8Elder,Hutter,andSmelcerlikewisereceivedtermination notices9inthe same manner when theypunched out on the afternoon of May 14.As soon as Payne realized the import of theterminationnotice,hebecame upset and went toPersonnel Director Lyon's office saying, "Mr. Lyon, whatis the reason about this production requirement, I don'tthinkthatisright,ifIdidn'tmeetproductionrequirements, you better pull out my papers and look atthem, and see that we fill them out every day."' ° Lyonreplied that he did not get rid of him and told Payne toseeLarsen.Payne inquired as to the whereabouts ofLarsen and Lyon told him that Larson was busy andunavailable at that time. Payne went down to get hischeck and met Larsen. Payne asked Larsen why he wasterminated and Larsen said because of production. Paynetold Larsen to pull out his sheets on production. Larsenthereupon stated that there were too many employees inthe plant. Payne then asked why the plant was continuingto hire new people. Larsen replied, "Well, we don't need areason to get rid of you."Later,one of Payne's coworkers intervened withLickfelt in an attempt to have Payne rehired. Lickfeltwrote a letter"which was delivered to Payne. Paynethereafter wrote a letter to Lyon requesting reinstatement 'ZOn cross-examination Payne denied that he was toldthat he was a probationary employee when he was hiredor at any time during his employment; that the first timehe learned of a probationary period was when he receivedhis termination notice; and that he knew nothing of acompany policy concerning exit interviews.Elder testified"that after Smelcer, Hutter and shereceived their termination slips they started to walk toHam's car to go home. They then decided that thetermination slips did not give much of a reason for theirdischarges and that they would go back and see Lyon.When they arrived at Lyon's office, they saw Payneleaving Lyon's office, and one of them asked Lyon for anexplanation of their discharges. Lyon replied, "What itsays on your statement," and added that he had nothingto do with it, that theirnameswere submitted by theirsupervisorThey said that their supervisor was Lickfeltand that he was on vacation, and Lyon replied that Larsenwas their supervisor while Lickfelt was away. Afterpressing Lyon for a further explanation, Lyon told themthat they were having a cut in production, that they werethe first to go, and that for any further explanation theywould have to see Larsen. When they expressed a desireto see Larsen, they were told they could see him one at atime. Elder agreed to see him and Lyon left the office fora short period saying he would see if Larsen wasavailable.' °Lyon returned and said that Larsen was notavailable and that if they wanted to talk to Larsen theywould have to call and make an appointment." Thetestimony further showed that none of the women evercalled for an appointment or had ever heard of a companypolicywith respect to exit interviews. James Lyon,'G C Exh 3'G C Exhs.2, 4, and 5"Payne's credited testimony that he fulfilledLickfelt'srequirement of 6or 7 boxes of parts a day, 500 to a box, and that he fixed machines andcarved parts for women is undenied on the record"G C Exh 6"Respondent received this letter but refused to reemploy Payne569Respondent's personnel director, testified that he wasemployed on March 1 and functioned as a conduitbetween the employees and supervision, interpretingcompany policies and maintaining personnel records.Lyon testified that terminationsweremade bysupervisors subject to review and that a dischargedemployee had an opportunity for a final or exit interview;that a small percentage of employees took advantage oftheopportunityforfinalinterviewand that someemployees have been reinstated as a result of an exitinterview; that on May 14, Larsen passed by Lyon's officeand told him that Elder, Smelcer, and Hutter would bedown;16 that Lyon suggested that Larsen go into WilliamLarson's office; that the ladies, when they saw Lyon,askedwhy they were terminated and Lyon replied,"Because of the decline or the decrease in production."Lyon then testified that he told the ladies, "Yoursupervisor is inMr. Larson's office and he will see youone at a time"; that the women refused to go in one at atime and that he then told them that if they felt thetermination was unjust they had a right to appeal to thepersonnel office and that it would be investigated one at atime. Lyon then added, "They did not take advantage ofthis invitation `7With regard to Payne, Lyon testified that Payne cameinto his office, asked why he was terminated, and assertedthathisproductioncompared favorablywithotheremployees. Lyon told him he would investigate the matterand said that Payne had the right to appeal and a "fairhearing."18The following week, according to Lyon,Lickfelt informed him that Payne would like to comeback to work. Lyon regarded this as a desire by Payne tohave his case reviewed, and Lyon took the matter up withBallard and Larsen. It was decided to have Payne submita letter requesting reemployment. After receiving Payne'sletter, it was decided not to reemploy Payne because hehad complained to too many other employees about theinjustice of his termination and because he had a generaldischarge from the U.S. Navy. Lyon admitted the natureof Payne's discharge was disclosed on his employmentapplication when he was first hired and was known toRespondent at that time.On cross-examination, Lyon testified that his recordsshow that the termination slips of Elder, Smelcer andHutter were dated May 13."Lyon further testified that he assumed supervisorsinformed terminated employees about exit interviews20and that an exit interview was conducted only if anemployee requested one."This aspect of Elder's testimony was corroborated in all respects bySmelcer and HutterIt is fully credited"Elder testified that atthis time she assumedthat the Larsen Lyon wasreferringtowas James Larsen andnotWilliam Larson, Respondent'spresident."At thistimeElder testifiedshe understoodLyon to be referring toPresidentLarson, as she knewthat Foreman Larsen was in the plant at thetime."The recorddoes not showhow Larsenobtained this information"It does seem that no clearer manifestation of a desire to appeal theperemptorydischargescould be made"It is puzzlingwhy Lyondidn't consider Payne's protest as an appeal"It was stipulatedthat the above-named ladies workedon May 14 andreceivedtheir termination slips at theclose of the day when theypunchedout"As no supervisorinformed the alleged discnmmateesof theirdischarge,this assumptionhas no foundation 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. Testimony of Ballard; Larson and LarsenPaulBallard,Respondent's plantmanager, testifiedthat about May 1 he knew production was low and metwith the plant's supervisors to have them do somethingabout it; that he first learned about the Union'sorganizational drive about June 1.William Larson, Respondent's president, testified thatinOctober 1967 Respondent produced the first of itsprincipal item.At that time the quota was 10,000.Thereaftertheproductionquotawasasfollows.November 1967 - 200,000; December 1967 - 300,000;January 1968- 400,000; and 600,000 per monththereafter.Larson stated that sometime around May 1production was fluctuating and that he called Ballard andtwo or three other people to try to arrive at the reasonand to correct it as he was under pressure by governmentofficialswho were in need of the particular item. Larsonfurther testified that he reviewed each of the dischargeswith Ballard and Larsen; that Glenn Davidson had beenwith the company since it started and was primarily aproduction worker in die production, that Davidson wasfamiliar with all the machines and the overall operations;that he was used to indoctrinate new employees; that hewas not a supervisor and was paid on an hourly basis; thathe,Larson, knew nothing of the Union's organizationaldrive until early in June and that he had no unionanimosity.James Larsen testified that he was no longer anemployee of Respondent but that he had been employedby it from April 15 to approximately August- 1, that hewas hired as the assistant plant manager and was trainingto familiarize himself with the entire plant operation. OnMay 7, Larsen was told he would substitute for Lickfeltas foreman on the first shift, commencing May 11, whenLickfeltwould be on his vacation. Larsen took over asforeman on Saturday, May 11. Prior to taking over asforeman, Larsen spent some time with Lickfelt. Lickfelttold him that some employees were not producing andthat they would have to be terminated. Larsen, knowingthat the production on the Debur department was notgood,"went to Ballard about Payne, Smelcer, Hutterand Elder and was advised by Ballard to release them;that after the employees were terminated, Larsen madehimself available to visit with them in Larson's office.22He testified that he overheard part of the conversationthat Lyon had with the three ladies as he was in Larson'soffice at that time. The office door was about 15 feetaway and Larsen heard Lyon telling the women that theycould come in and talk to him and that he was inLarson's office.S3 He did not remember whether he was inLarson's office when Payne was talking to Lyon but mayhave talked to Payne that day. Larsen then testified thathe did not learn of any union activity until some time inJune.On cross-examination, Larsen testified that Lickfelt haddiscussed 15-20 employees with him prior to Lickfelt'svacation and that Lickfelt had said that if production didnot increase, the four alleged discriminatees might have tobe terminated. Larsen then stated that although 15-20employees were discussed with Lickfelt, Larsen made uphis own list and selected the four alleged discriminatees"This is contraryto the figures produced by Respondent."As appears,infra,Ifind otherwise."I find that Larsen could not have overheard any partof Lyon'sconversation with the ladies as he was downstairs at the time talking toPaynefor discharge because, "I did not think after a few days ofobservation their production and attitude was in accordwith the company's policies."Larsencouldnotremember any specific detailconcerning their attitude, about their production, orcompany policy saying, "I can't tell you anything rightnow." Larsen did not specifically remember observing anyof the four discriminatees merely saying that if theyworked on May 11, 13 or 14, he observed them. Hedenied that he based his discharge on what he observed onthese days20and stated that he did not know theirindividual production records.He then stated that hisdischarges were based on the recommendations of Lickfelt25andhisdiscussionwithBallard.Larsenreluctantlyadmitted that it was possible Davidson was with him atPayne's machine and that possibly Payne was asked hisname but he did not remember the incident nor the date.He did not remember whether he wrote Payne's name.In concluding his testimony, Larsen said that he couldnot recall any reason to believe that the attitude of thefour alleged discriminatees was not favorable to thecompany; that he did not remember the time of the day adecision was made to discharge them and that he had hisdiscussion with Ballard some time in the morning of theday of the discharges; that he did not remember whetherhismeeting with Ballard was before or after he hadlearned Payne's name.F. The Discharges- Analysis and ConclusionsThe General Counsel has not shown by any directevidence that Respondent knew or had reason to believethat Payne, Elder, Smelcer, and Hutter were engaged inunion activityHowever, the General Counsel contendsthatRespondent'sreasonsforthedischargesareunsupported by any facts and was therefore a merepretext.The General Counsel further contends that thecircumstancesrequireaninferencethatDavidsoninformed Respondent officials of the union involvement ofthe four alleged discriminatees and that this was the truereason for the discharges.On the other hand, Respondent's counsel strenuouslyargues that the evidence shows Respondent's completelack of knowledge of any union activity prior to thedischarges and that low production was the only reasonfor the discharges.Under the foregoing circumstances, the issues posedpresentmany difficulties for a fact finder. Initially, adecision must be made whether the allegations concerningthediscriminatorynature of the discharges must bedismissed because of the General Counsel's failure toprove Respondent's knowledge of union activity by thealleged discriminatees. In my view, the General Counsel'sfailuretoadduceaffirmativeanddirectproof ofRespondent's knowledge of union activity by the fourdiscriminatees is not fatal to his case.In stating the above view, I am fully aware of BoardandCourtdecisionsholdingthattoestablishadiscriminatorydischargeforengaginginunionorganization or other protected concerted activity, it mustbe shown that the employer knew that the employee wasso engaged.2bInsuch cases a supervisor's knowledge of"Thus contradicting his earlier testimony."I do not credit Larsen's testimony concerning any of his allegedconversationswithLickfeltIview such testimony as uncorroboratedhearsay and an attempt to put words into Lickfelt'smouth becauseLickfelt was not present at the hearing to testify to the contrary"N L R B v Whiten Machine Works,204 F 2d 883 (C A 1). UNECO, INC.employee activities will be imputed to the employer.27It is alsowell established that the General Counsel hasthe burden of proving this knowledge, and it is notsufficient that proof be based on suspicion or surmise.20However, knowledge or motive need not be established bydirect proof where the circumstantial evidence is of such acharacterthatitcanbereasonablyacceptedasestablishing the fact of knowledge. I find that thecircumstances disclosed by the evidence fully warrant aconclusion that Respondent knew of the union activity ofthefourdiscriminateesandwasmotivatedby thisknowledge in the precipitate discharges.Respondentacknowledges thatDavidsonwas anemployee in a special category, although not a supervisorwithin the meaning of the Act The evidence shows thatDavidson witnessed the transaction between the threewomen and Payne. Davidson likewise questioned Payneabout the cards and apparently concluded correctly thenatureof the transaction. I have no difficulty inconcluding that he informed management supervisors,Larsen and Ballard, of the events he witnessed and thatthey arrived at the obvious interpretation. Accordingly, asDavidson knew the identity of Elder, Hutter and Smelcer,there remained only the establishment of Payne's identityThis was accomplished on the morning of May 14 whenDavidson accompanied Larsen to Payne's machine andasked Paynehis name.Larsen's lame explanation for thisincident is not credited. In fact, Larsen's entiretestimonyisrepletewithcontradictions,conclusions,andfabrications.Icannot and do not credit him. Hisdemeanor while on the witness stand presents a picture ofaman brazenly testifying to a concocted account byseeking refuge in failure of memory when asked to giveany specifics. The failure of Respondent to call Davidsonand Lickfelt29as witnessesleads me to conclude that theirtestimony would not have been favorable to Respondentand indeed would have contradicted Larsen's testimony incrucial aspects I cannot credit Larsen's attempt to haveme believe that Lickfelt marked Hutter, Elder, Smelcerand Payne as poor producers. Larsen at first testified that15-20 names were mentioned by Lickfelt and that Larsenindependently concluded, after a few days of observation,that the discriminatees' "production and attitude was notin accord with the company'spolicies."When called toexplain inmore explicit terms what he observed in"production" or "attitude," Larsen was unable to bedefinitive in the slightest degree. Nor was Larsen able toelucidate in any manner the company "policies," to whichhe referred. Such vaguegeneralitiesand conclusions arehardly acceptable as probative evidence as justification fordischarges.Additionally, Larsen admitted that he knewnothing about their individual production, a matter uponwhich Respondent relied. In fact,it isplain that Larsendidn't even know Payne's nameuntil a few hours beforePayne received his termination notice.Lyon and Larsen attempted to convey the impressionthat there was a definitive policy of exit interviews. Lyonespeciallyattemptedtoemphasize that he wouldinvestigatealldischarges and grant employees a fairhearing.The evidence shows no such policy." Obviouslythe discharged employees were protesting their dischargewhen they went to Lyon's office, yet Lyon made no move"McComb Mfg Co.95 NLRB 596"N L R B v Shen- Valley Packers,211 F 2d 289 (C.A 4)."Davidson's failure to appear wasunexplained.Lickfelt'spresence inMichigan is hardly an excuse He was stillemployed byRespondent571to conduct any investigation into their production recordsand even denied them the right to confront Larsen. I donot credit Lyon's assertion that the women refused to seeLarsen individually, rather I credit the testimony of thedischargees that Larsen was unavailable at the time andthat they were told to call and make an appointmentClearly, the entire interview with Lyon must be consideredas a "runaround." As Payne was leaving Lyon's officewhen the women entered, Larsen could not have been inLarson's office at that time. This is established by Payne'suncontradicted and credited evidence that he met anddiscussed his discharge with Larsen downstairs as soon ashe left Lyon's office and at the very time the women werein Lyon's office. The numerous fabrications of Lyon andLarsenmerelysubstantiatetheconclusionthatRespondent was desperately attempting to suppress thefact that it knew of the discriminatees' union activity andhad discharged them for that reason.Inow arrive at Respondent's contention that lowproduction in the Debur department called for drasticmeasures The evidence submitted by Respondent" doesnot support this contention.Iconclude on the basis of Respondent's own statisticsthat there was no overall failure of production from May1toMay 10, which would warrant viewing the situationas critical. Clearly, the drop in production for the week ofMay 17 is not chargeable to the deficiencies of the fourdiscriminatees because they were discharged on May 14.Accordingly, if the discriminatees' low production was afactor, the production statistics for prior weeks shouldhave reflected this fact.Nevertheless, examination ofproduction figures shows that for the week ending April26,May 3, and May 10, production was higher than forany of the prior weeks. Thus, Ballard's testimony that hecalled a meeting because of low production on May 1 iscontradicted by the production figures for the weeksendingApril26andMay 3 showing the highestproduction up to the time of the hearing.William Larson's testimony that he had no unionanimus, while credited, is far from controlling with regardtoRespondent's motive for the discharges. Larson maywell have been given erroneous information by Ballardand Larsen upon which he relied and therefore concurredin the action of his subordinates. Moreover, the absence ofproof of prior union animus cannot be decisive. Such arulewould automatically insulate thefirstunfair laborpractice charged against an employer.32The absence of warnings to the discriminatees, the lackof any complaint of their work, the unrefuted testimonythat their work met the standards set by Lickfelt,Lickfelt's intercession on behalf of Payne, and the failureto produce the individual production records as well as theother reasons discussed herein lead me to conclude thatthe alleged reasons for a discharge were merely pretexts todisguise the true reasons.AlthoughElder,SmelcerandHutterwerenotparticularly prominent in the protest of May 3 whichinvolved a brief protected and concerted work stoppage,nevertheless,Ballard, as a result of that incident, wasaware that the women discriminatees had participated inthis incident. Thus, as I have found above, when Ballardlearnedof their union activity through Davidson orthrough Larsen, he readily acquiesced in the discharges"There was no published record of this policy or anyevidence that ithad been enunciated"R-2 and R-3"N L R B v Mrak CoalCo , 322 F.2d 311 (C A. 9). 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithoutany substantiationor investigationof theproffered reasons for the discharges.Finally, it is rather pointed that Larsen,observing thedischargees for only oneday,May 13," quicklydecidedto discharge them on the sameday 3°The dischargesfollowing so closely on the events witnessed by DavidsononMay 9involving the women cannot be brushed off,under all the circumstances,as a mere coincidenceIfind that Payne, Elder,Smelcer and Hutter weredischargedbecauseof their unionactivityand thatRespondent thereby violated Section 8(a)(3) and(1) of theActG Alleged 8(a)(1) ViolationsDuane R. Frey, a toolroom machinist in Respondent'semploy, testified that he had a conversation with CharlesBrock, one of Respondent's production foremen BothBrock and Frey were employed on the third shift whichoperated from 10:30 p m. to 7 a m. Frey testified that hewas sharpening a tool about 1 I or 11:30 p m on May 13when Brock told him that there was a union organizer inthe plant and as soon as they found out who it was theywould fire him.Brock denied making the statements attributed to himby Frey or that he knew of any union activity atRespondent's plant at any time prior to June 1 Brockadmitted that he knew Frey by his first name and that hespoke to Frey on occasion; but he did not rememberwhether he spoke to Frey on the specific date May 13.As I regard Frey as a forthright witness, I credit hisversionBy crediting Frey, I do not imply that I receivedan unfavorable impression from Brock. In choosing tocredit Frey over Brock, I have considered that Frey is stillin the employ of Respondent and therefore was exposinghimself to possible reprisal.]" Brock, on the other hand, isa supervisor of 43-45 employees on the third shift, is ayoung man of 21 years of age, and therefore would feelmore impelled to give testimony favorable to Respondent.Brock's admission that he knew Frey by his first name"and that he spoke to Frey on occasion established the factthat there was opportunity for such discussion. Asdisclosed heretofore, the termination notices of Elder,Smelcer and Hutter were prepared on May 13, and itwould appear that Brock, as a supervisor, could havelearned about the union activity from conversations withother supervisory personnel, such as Ballard or LarsenMoreover, as Frey's other testimony, described below, isinessence corroborated, I am persuaded that Frey isworthy of credit in this regard. Accordingly, I find thatRespondent, by reason of Brock's statements, violatedSection 8(a)(1) of the Act.Frey further testified that all five toolroom employeesfrom the three shifts were called to a special meeting at6:30 p.m. on Friday, June 7. The toolroom foreman,VincentMankowski, called and addressed this meeting.Mankowski discussed a pending move of the toolroom toexpanded quarters and facilities, the new rules that wereto be followed, insurance, and the "union business." FreytestifiedthatMankowski told them that he wouldpractically guarantee that in another year they would bemaking a dollar an hour more without the UnionMankowski testified that he did call a meeting of alltoolroom employees on June 7, at 6:30 p m and that thenew quarters and company policies were discussed at thismeeting as well as insurance, wages, hours, and vacations.He distributed an insurance flyer and individual evaluationsheets in which he had rated the toolroom employees.Mankowski also testified that there was no "pointed"discussion of the Union but that he remarked that he hadnot heard any arguments for or against the Union, but ifitwould help, he would be for it and if it can't help, itwas not needed. When asked directly if he had said thatthey could make one dollar per hour more without theUnion, Mankowski replied, "I don't think I said $1.00 Ithink I said something to the tune that I think we will allbemaking more money in the future." Respondent'scounsel then asked Mankowski the following questionQ.When you said you felt we would be makingmore money in the future this statement was not madein regard to the union, was it?A. No.Ido not credit Mankowski's last reply to the leadingquestion propounded by Respondent's counsel. Rather IcreditMankowski's earlier reply, as quoted above, to theeffect that he didn't think he said they would be makingmore than one dollar without the Union but that all ofthem would be making more. Mankowski admitted theUnion was brought up when the wage rates were underdiscussion and did not unequivocally deny Frey's versionof a virtual guarantee of $1.00 an hour more.Inessence,asIhave stated above,Mankowskicorroborated Frey's testimony with the qualification thatno specific amount of money was mentioned by him. I,therefore, find that Respondent promised further benefitsby way of wage increases without union organization.Such a statement is violative of the Act I, therefore, findthatRespondent,byMankowski's promise, violatedSection 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within themeaning of Section 2(5) of the Act.2.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.3.By the discharge on June 14, 1968, of GertrudeHutter,Margaret Smelcer, Maxine Elder, and MichaelPayne, and the failure to reinstate these employees sincethat date, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) and (3) of the Act.4.By threatening to discharge employees engaged inunion organization and by promising wage increases toemployees to deter them from joining the Union,Respondent engaged in conduct violative of Section8(a)(1) of the Act5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct."Although Larsen assumed Lickfelt's duties on Saturday, May 11, thewomen did not work on May 11 or May 12 1 do not credit Larsen'stestimony of his observations with Lickfelt poor to May 11"Lyon testified the women's termination slips were made out on May13"Frey also disclosed that he was an active union adherent"Brock was not Frey's supervisorIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations as setforth in section II, above, have a close, intimate, and UNECO, INC.573substantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in, and iscontinuing to engage in, certain unfair labor practices, itwillbe recommended that it be required to cease anddesist therefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.As it has been found that Gertrude Hutter, MargaretSmelcer,MaxineElderandMichaelPaynewerediscriminatorily terminated on June 14, 1968, it isrecommended that Respondent offer them immediate andfullreinstatementtotheirformerorsubstantiallyequivalent jobs without prejudice to seniority or otherrights and privileges, and make each whole for any loss ofearnings that theymay have suffered by reason ofRespondent's discrimination against them, by payment tothe above-named employees of a sum of money equal tothat which normally they would have received as wagesfrom the date of their discriminatory separation until theday that Respondent reinstates them, less any net earningsin the interim period. Backpay is to be computed on aquarterly basis in the manner established by the Board inF W Woolworth Company,90 NLRB 289, with interestat the rate of 6 percent per annum to be computed in themanner set forth inIsisPlumbing & Heating Co.,138NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and pursuant to Section 10(c) of theAct, it is recommended that Respondent, its officers,agents, successors, and assigns, shall:1.Cease and desist from.(a)Discouragingmembership in Local Lodge 31,InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, or any other labor organization of itsemployees or discriminating against them in any likemanner inrespect to their hire or tenure of employment,or condition of employment(b)Threatening discharge of any of its employeesbecause of their union activities or promising benefits toemployees to induce them to refrain from joining theUnion.(c) In any other like or related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Offer Gertrude Hutter, Margaret Smelcer, MaxineElder,andMichaelPayne immediate and fullreinstatement to their former or substantially equivalentjobs,without prejudice to seniority or other rights andprivileges,andmakewholetheabove-nameddiscriminatees for any loss of pay suffered by them byreason of Respondent's discrimination against them fromJune 14, 1968, to their date of reinstatement in themanner set forth in the section herein entitled "Remedy";and notify each, if presently serving in the Armed Forcesof the United States, of his or her right to fullreinstatement, upon application, in accordance with theSelective Service Act, as amended, after discharge fromthe Armed Forces.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.(c)Post at its Bellevue, Nebraska, plant copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 17, shall, after being duly signed by the company'srepresentative, be posted by the company immediatelyupon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily posted Reasonable steps shall be taken by thecompany to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 17, inwriting,within 20 days from the date of receipt of thisDecision, what steps have been taken to comply herewith. IsAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminerof theNationalLaborRelations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that.WE WILL NOTdischarge any of our employees orotherwise discriminate in regard to their hire,tenure ofemployment,or any term or condition of employment,because they have engaged in union or concertedactivities for the purpose of collective bargaining orother mutual aid or protection.WE WILL NOTthreaten to discharge any of ouremployees because they engage in union activities.WE WILL NOTpromisewage increases to ouremployees to induce them not to join the Union.WE WILL reinstate Gertrude Hutter,MargaretSmelcer,MaxineElder,andMichaelPayne andreimburse them for the wages they lost as a result oftheir discharges.WE WILL NOTin any like or related manner interferewith,restrain or coerce employees in the exercise oftheir right to engage in, or to refrain from engaging in,any or all of the activities specified in Section 7 of theAct.UNECO, INC(Employer)DatedBy(Representative)(Title)"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words theRecommendedOrder of a Trial Examiner"in the noticeIn the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals, Enforcing an Order"shallbe substituted for the words "aDecisionand Order."In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 17, in writing, within 10 days from the date of this Order, whatsteps it has taken to comply herewith " 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis notice must remain posted for 60 consecutive daysor compliance with its provisions, they may communicatefrom the date of posting, and must not be altered,directlywith the Board's Regional Office, 610 Federaldefaced, or covered by any other material.Building,601E. 12th Street, Kansas City, Missouri,If employees have any question concerning this notice64106, Telephone 374-5181.